Citation Nr: 1700670	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-47 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hearing loss of the right ear, on an extraschedular basis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU), on an extraschedular basis.

3.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972, and from October 19, 1985, to October 20, 1985.

The bilateral hearing loss claim comes before the Board of Veterans' Appeals, (Board), from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Waco, Texas.  In that action, the RO denied entitlement a compensable rating for hearing loss of the right ear. 

The Veteran provided testimony before the undersigned in December 2011 at the RO.  A transcript of the hearing is of record.

In March 2012, the Board recognized the TDIU as part of the claim for increased rating for hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU and right ear hearing loss issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The issues were then returned to the Board.  In March 2016, the Board denied the right ear hearing loss and TDIU issues on a schedular basis.  The Board then remanded the issues currently on appeal to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in June 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).
In an August 2016 rating decision, the RO denied service connection for residuals of a low back injury.  The Veteran filed a Notice of Disagreement (NOD) in October 2016.  The RO has not yet issued a Statement of the Case (SOC).  But appears to be in the process of doing so; the Board will refrain from remanding this issue at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for left ear hearing loss and vertigo, and entitlement to separate disability ratings for the service-connected tinnitus and headaches, were raised in an April 2016 statement by the Veteran, but he has not submitted a claim on the prescribed form for doing so; nor is there any submission that satisfies the regulatory requirements for an intent to file a claim.  38 C.F.R. § 3.155 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Board remanded the hearing loss claim for the AOJ to refer the issue to the Director of the Compensation Service for adjudication in accordance with 38 C.F.R. § 3.321(b) (2016), and then a readjudication of the issue by the AOJ.  Upon remand, neither action was completed.  Thus, remand is required in order to insure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The TDIU issue is issue is inextricably intertwined with the service connection and increased rating issues currently on appeal and the issues being referred in the Introduction, particularly in light of the fact that the Veteran does not currently meet the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Insure that any pending claims for service connection are adjudicated.

2.  Refer the issue of entitlement to an increased (compensable) rating for hearing loss of the right ear, on an extraschedular basis, to the Director of the Compensation Service for adjudication in accordance with 38 C.F.R. § 3.321(b) (2016).

3.  Readjudicate the claims of entitlement to an increased (compensable) rating for hearing loss of the right ear, on an extraschedular basis, and entitlement to a TDIU, on an extraschedular basis.  If any benefit remains denied, issue a SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

